DETAILED ACTION
	The communications received 08/04/2021 have been filed and considered by the Examiner. Claims 1-27 are pending, 13-20 are withdrawn and 1, 4, 9, and 21 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (US 2017/0095988) hereinafter RAU in view of Vantrease (US 2013/0122130) hereinafter VAN (already of record).
RAU teaches an apparatus, comprising: 
a frame (C-frame composed of bending bars and pressure column) [Fig. 4A #18, 20, and 24; 0094-95; 0104]; 
a pair of opposed platens (rams) [Fig. 4a #37 and 41] carried by the frame 
a platen closing mechanism configured to engage the pair of platens in the sealed forming position (drive device) [Fig. 4b #60 and 64; 0103-104]; and 

RAU is generally used to press [Abstract] and is understood to use specific processing tools at the end of the rams [0003].

RAU does not teach each with an article forming member, 
VAN teaches a thermoforming apparatus [Abstract] in which at least one article forming member configured to engage an opposed face of another article forming member across a heated sheet of thermoformable material in a sealed (under vacuum using pneumatic form pressure) forming position (die plates) [Fig. 1 #44 and 46; 0030; 0037];
a pneumatic form air source (vacuum ports) [Fig. 1 #69] interposed between the frame and one of the dies and configured to impart differential pressure across the heated web within a sealed region between the article forming members when the article forming members are closed together about the sheet to urge the heated sheet into one of the article forming members or another of the article forming members [0037]. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the dies of VAN as the processing tools of RAU as this would have amounted to a simple substitution of a press with the expected result of allowing RAU to perform a specific process. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. One of ordinary skill in the art would have expected success as RAU is capable of handling deforming (i.e. large) loads. It is understood that the mechanism of RAU which enables the handling of deforming loads would also substantially contribute to the maintenance of the seal (by avoiding the shifting of the load along the X-axis i.e. transferring most of the load towards the pressing direction) [RAU: 0104] and therefore this mechanism employed with the dies of VAN would substantially serve as “the seal maintaining mechanism”.

As for claim 2, RAU/VAN teach claim 1 and further that the seal maintaining mechanism comprises an articulating connection (knee levers) [RAU: Fig. 4a #86 and 106; 0103-104] between one platen and the frame configured to move the one platen and the one article forming member towards the another platen and the another article forming member (by translating the force from the drives) [RAU: 0104].



    PNG
    media_image1.png
    1019
    1053
    media_image1.png
    Greyscale

As for claim 4, RAU/VAN teach claim 3 and further wherein the articulating toggle shaft comprises an eccentric bearing assembly provided at each end of the toggle shaft in the frame 

    PNG
    media_image2.png
    1019
    1053
    media_image2.png
    Greyscale




As for claim 6, RAU/VAN teach claim 1 and further comprising a kinematic drive linkage provided between one of the platens and the frame [see claim 5].

As for claim 7, RAU/VAN teach claim 1 and further wherein the pneumatic form air source is a source of pressurized air (as it is understood that the pressurized fluid supplied can also be air) [0037; 0049] fluidly coupled with a chamber between the one of the article forming members and the heated sheet, wherein a seal (a rubber seal) [VAN: 0034] is provided between a top surface of the bottom article forming member, and the pressurized air is introduced beneath the heated sheet, the seal, and the top surface of the bottom article forming member (by being applied along the bottom of the web) [VAN: 0037]. This specific configuration aids in the molding of the web [VAN: 0037].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the combination of vacuum, a seal, and pneumatic form pressure as air in order to improve the molding of the web. 



As for claim 21, RAU/VAN teach claim 1 and as the combination is composed of multiple drives [RAU: Fig. 4a #64-65, 78, and 84; 0103-104] that it would be capable of concurrent activation. 
As for claim 22 see claim 21.
As for claim 23 see claim 1.
As for claim 24 RAU/VAN teach claim 1 and further teaches wherein the seal maintaining mechanism comprises an articulating bearing assembly having an eccentric bearing assembly with an eccentric carrier body, an outer bearing received between the frame and the eccentric body, and an inner bearing configured to be received in a bore within the eccentric body configured to carry one end of the toggle shaft offset from a central axis of the outer bearing (the eccentric) [RAU: Fig. 4a #82; 0104; see claims 4-5 for the toggle shaft].

As for claim 25, RAU/VAN teach claim 21 and further teaches wherein the pair of article forming members a male mold member [VAN: Fig. 1 #47; 0034] and a female mold member [VAN: Fig. 1 #45; 0034].


As for claim 27, RAU/VAN teach claim 26 and further teaches where each mold set comprises a die plate [see claim 25].

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenberger et al (US 2017/0095988) hereinafter RAU in view of Vantrease (US 2013/0122130) hereinafter VAN (already of record) as applied to claim 1 and further in view of Wendt (US 4,878,826) hereinafter WENDT (already of record).

As for claim 7, RAU/VAN teaches claim 1 and that a seal is formed and held between a top surface of the die and the bottom of the heated sheet [see claims 1 and 7 above], and it is understood that a pressurized air is used as the pneumatic pressure, but should the Applicant disagree:
WENDT teaches a thermoforming machine with a plug assist in male molds [Fig. 5 #160 and 170] which have outlets that feed into the mold cavity [Fig. 5 #184,189-190] which are connected to a plug assist manifold [Fig. 5 #188] which is connected to a pair of pressurized air sources (as they go through the male molds the pressurized air could be introduced beneath the heated sheet, the seal, and the top surface of the bottom platen) [col. 10 lines 32-50], This plug assist with its appropriate valve configuration is important as it enhances crystallization of 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the outlets in the male molds, the plug assist manifold, the pressurized air sources and the appropriate valve configuration of WENDT into the male mold and thermoforming apparatus of RAU/VAN in order to enhance crystallization of the sheet controllably (as it can also prevent over-crystallization) and form an air cushion which allows for more uniform stretching of the molded sheet.

As for claim 9, RAU/VAN teach claim 1 and RAU/VAN/WENDT as applied to claim 7 a seal [see claim 7], a kinematic linkage used by the platen closing mechanisms (knee levers) [RAU: Fig. 4a #62 and 86; 0097; 0104] which includes a toggle shaft [refer to modified figure 4a of RAU below] along with the form air manifold [see claim 7 above] a seal maintaining mechanism [RAU: Fig. 4a #84; 0104] with a pair of articulating bearing assemblies (knee levers) [Fig. 4a #106; 0104] carried by the frame outboard of the platens and configured to support the at least one toggle shaft for translation towards and away from the another article forming member and platen configured to maintain the sealed forming position under the forming pressure [see claim 1; 0104]. It is understood that the apparatus would be substantially symmetrical especially as the drives work by cancelling forces out. In the alternative there being a pair on each side of the apparatus as opposed to a single drive on only one side of the prima facie obvious as amounting to a duplication of parts [see MPEP 2144.05(VI)(B)].

    PNG
    media_image3.png
    1019
    1053
    media_image3.png
    Greyscale

As for claim 10, RAU/VAN/WENDT teach claim 9 and further wherein the articulating bearing assembly comprises an eccentric bearing assembly having an eccentric carrier body, an outer bearing received between the frame and the eccentric body, and an inner bearing 

As for claim 11, RAU/VAN/WENDT teach claim 10 and further wherein the articulating bearing assembly comprises a radially extending drive arm coupled with the eccentric body to rotate the inner bearing eccentrically within the outer bearing to raise and lower the one end of the toggle shaft (through the eccentric) [see claim 10].

As for claim 12, RAU/VAN/WENDT teach claim 11 and further wherein an articulating bearing assembly is provided at each end of the toggle shaft [refer to modified figure 4a of RAU below].

    PNG
    media_image4.png
    1019
    1053
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s amendments and corresponding arguments with respect to claim(s) 1-12 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner agrees that as currently claimed, the seal of VAN no longer functions as a seal maintaining mechanism due to it being inboard of the platen. 

Applicant argues that VAN does not show an “eccentric carrier body” and instead shows a centered bearing system for a shaft that is driven by a crank arm. 
The Examiner respectfully disagrees. The Examiner understands the word “eccentric” to be a thing that is not placed centrally, i.e. from the Examiner’s perspective, this can include bearings that are not placed centrally in a machine direction or even along the shafts themselves (as the bearings are offset from the center of the shafts) such as the bearings/mounts in VAN [Fig. 9 #34 and 36].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712